IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Joseph Pilchesky,                        :
                         Appellant       :
                                         :
           v.                            :   No. 1231 C.D. 2021
                                         :   Submitted: May 6, 2022
Office of Adult Probation of             :
Lackawanna County                        :
and Lackawanna County                    :



BEFORE:     HONORABLE PATRICIA A. McCULLOUGH, Judge
            HONORABLE MICHAEL H. WOJCIK, Judge
            HONORABLE STACY WALLACE, Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE WALLACE                                     FILED: July 21, 2022


      Joseph Pilchesky (Pilchesky) appeals an order of the Court of Common Pleas
of Lackawanna County (trial court) that sustained the preliminary objections (POs)
of the Office of Adult Probation of Lackawanna County and Lackawanna County
(collectively, Lackawanna County) and dismissed Pilchesky’s First Amended
Complaint (Complaint). Discerning no error, we affirm.
      In 2018, a jury convicted Pilchesky of three counts of unauthorized practice
of law, 42 Pa. C.S. § 2524(a). Reproduced Record (R.R.) at 58. Subsequently, in
2019, the trial court sentenced Pilchesky to two years of supervised probation. Id.
The trial court included in its sentence a provision that Pilchesky pay court costs.
Id. at 58-59. Included in the court costs, Lackawanna County assessed two fees of
$780.00 (a total of $1,560.00) for Offender Supervision Program costs (OSP costs).
See R.R. at 29 (“OSP (Lackawanna/State) (Act 35 of 1991)”).
       In January 2021, Pilchesky filed an Action in Declaratory Judgment asserting
that under the Crime Victim’s Act (Act),1 OSP costs do not apply to his specific
convictions of unauthorized practice of law because the Act does not enumerate that
offense in its definition of “crime.” R.R. at 2-5. Pilchesky argued that Lackawanna
County acted beyond the scope of its statutory authority when it assessed OSP costs
against him. R.R. at 5. Lackawanna County filed POs in the nature of a demurrer.2
R.R. at 9-12.
       In response, on February 4, 2021, Pilchesky filed his Complaint raising the
same claims, but modified from an action for declaratory judgment to an ultra vires
action. R.R. at 22. On February 16, 2021, Lackawanna County again filed the same
POs in the nature of a demurrer asserting, inter alia, that Pilchesky’s Complaint was
legally insufficient and that he failed to assert any cognizable claim. R.R. at 31-35.
       On September 30, 2021, the trial court issued an opinion and order sustaining
Lackawanna County’s POs in the nature of a demurrer and dismissing Pilchesky’s




1
  Act of November 24, 1998, P.L. 882, as amended, 18 P.S. §§ 11.101 – 11.5102. Pilchesky refers
throughout his brief to Act 35 of 1991, Act of August 14, 1991, P.L. 331, No. 35, § 4, 71 P.S. §
180-7.20 (repealed). While the General Assembly passed Act 35 of 1991, which put OSP costs
into effect, the Crime Victim’s Act (Act) repealed Act 35 of 1991. Therefore, we will refer to the
Act.

2
  In addition to asserting that Pilchesky’s Complaint was legally insufficient under Pa.R.Civ.P.
1028(a)(4), Lackawanna County also preliminarily objected under Pa.R.Civ.P. 1028(a)(5), non-
joinder of a necessary party, and Pa.R.Civ.P. 1028(a)(6), pendency of a prior action.



                                                2
Complaint.3     R.R. at 71.     The trial court acknowledged that a conviction for
unauthorized practice of law is not enumerated in the definition of “crime” under the
Act. R.R. at 63. However, the trial court pointed out that Section 1102, which
mandates the imposition of OSP costs, uses the term “offender,” not “crime.” R.R.
at 63-64. The trial court determined that Pilchesky is an offender and that OSP costs
were properly assessed against him. R.R. at 66. The trial court noted that to rule
otherwise would create “an absurd result if there was an exception in the [law] for
the crime of unauthorized practice of law such that those convicted of that crime do
not have to pay the costs of supervised probation while other offenders do.” R.R. at
66.
       Pilchesky filed a notice of appeal to this Court. On appeal, Pilchesky asserts
that the trial court “erred at law and abused its discretion when it ruled that [OSP
costs] applied to Pilchesky’s circumstances.” Pilchesky’s Br. at 29. Pilchesky argues
that the Act does not authorize the assessment of OSP costs for a violation of
unauthorized practice of law. Specifically, Pilchesky asserts that the OSP costs that
he paid should be returned because the Act provided Lackawanna County with “no
authority to have assessed those two amounts against Pilchesky[.]” Pilchesky’s Br.
at 14. Pilchesky argues that the Act defines the term “crime” and that in doing so,
the legislature intended only those crimes enumerated to be subject to the intent and
purpose of the Act. Pilchesky’s Br. at 15.
       Our scope of review of an appeal from an order sustaining POs and dismissing
a complaint is limited to determining whether the trial court abused its discretion or
committed legal error. Kittrell v. Watson, 88 A.3d 1091, 1095 (Pa. Cmwlth. 2014).

3
 As the trial court sustained Lackawanna County’s POs in the nature of a demurrer, it did not
make a determination as to the merits of Lackawanna County’s additional POs filed pursuant to
Pa. R.Civ.P. 1028(a)(5) and 1028(a)(6). Trial Court Order ¶ 3.


                                             3
Where pleadings are clearly insufficient to establish any right to relief, POs in the
nature of a demurrer should be sustained. Boyd v. Rockwood Area Sch. Dist., 907
A.2d 1157, 1163 n. 8 (Pa. Cmwlth. 2006).
      The Act includes a subsection in Chapter 1’s preliminary provisions, entitled
“Definitions,” at 18 P.S. § 11.103. Pursuant to the “Definitions” section of the Act,
words and phrases “when used in [the] [A]ct shall have the meanings given to them
in this section unless the context clearly indicates otherwise[.]” 18 P.S. § 11.103.
Pilchesky focuses his argument on the definition of “crime” in the Act. The
legislature defined “crime” in this section as:

      An act which was committed:

      (1) [i]n this Commonwealth by a person, including a juvenile, without
      regard to legal exemption or defense which would constitute a crime
      under the following:

             (i) The act of April 14, 1972 (P.L. 233, No.64), known as The
             Controlled Substance, Drug, Device and Cosmetic Act.

             (ii) 18 Pa.C.S. (relating to crimes and offenses).

             30 Pa.C.S. § 5502 (relating to operating watercraft under
             influence of alcohol or controlled substance).

             30 Pa.C.S. § 5502.1 (relating to homicide by watercraft while
             operating under influence).

             The former 75 Pa.C.S. § 3731 (relating to driving under influence
             of alcohol or controlled substance).

             75 Pa.C.S. § 3732 (relating to homicide by vehicle).

             75 Pa.C.S. § 3735 (relating to homicide by vehicle while driving
             under influence).

             75 Pa.C.S. § 3735.1 (relating to aggravated assault by vehicle
             while driving under the influence).

                                          4
            75 Pa.C.S. § 3742 (relating to accidents involving death or
            personal injury).

            75 Pa.C.S. Ch. 38 (relating to driving after imbibing alcohol or
            utilizing drugs).

            (iii) The laws of the United States.

      (2) Against a resident of this Commonwealth which would be a crime
      under paragraph (1) but for its occurrence in a location other than this
      Commonwealth.

      (3) Against a resident of this Commonwealth which is an act of
      international terrorism.

18 P.S. § 11.103. It is true, as Pilchesky argues, that the legislature did not
specifically enumerate unauthorized practice of law in its definition of “crime.”
However, in making his argument, Pilchesky overlooks the express language of
Section 1102.
      Chapter 11 of the Act, entitled “Financial Matters,” addresses costs. Pursuant
to Section 1102, entitled “Costs for offender supervision programs[,]” the “court
shall impose as a condition of supervision a monthly supervision fee of at least $25
on any offender placed on probation . . . unless the court finds that the fee should
be reduced, waived or deferred based on the offender’s present inability to pay.” 18
P.S. § 11.1102(c) (emphasis added). The operative language in Section 1102
authorizes the courts to “impose[,] as a condition of supervision[,] a monthly
supervision fee . . . on any offender placed on probation, parole, [or] accelerated
rehabilitative disposition.” Sherwood v. Pa. Dep’t of Corr., 268 A.3d 528, 544-45
(Pa. Cmwlth. 2021). The statute mandates the imposition of OSP costs on offenders
subject to supervision.    Id.   Therefore, as the trial court properly noted, a




                                         5
determination as to the statutory definition of the term “offender” is essential to the
resolution of this dispute.
      When interpreting a statute, we are guided by the Statutory Construction Act
of 1972, 1 Pa. C.S. §§ 1501 – 1991. We must ascertain and effectuate the intent of
the legislature. Johnson v. Phelan Hallinan & Schmieg, LLP, 235 A.3d 1092, 1097
(Pa. 2020). Generally, we can infer legislative intent from the plain language of the
statute. Id. Where language in a statute is clear, words and phrases contained in the
statute must be construed in accordance with their common and accepted usage. 1
Pa. C.S. § 1903(a). We give effect to the meaning of each distinct word as chosen
by the legislature. Commonwealth v. Fedorek, 946 A.2d 93 (Pa. Super. 2008). When
interpreting a statutory phrase, we first look for the meaning of a word or term in
that statute’s definitions, then in a law dictionary, and finally, in a standard
dictionary, in that order. Cogan House Twp. v. Lenhart, 197 A.3d 1264 (Pa. Cmwlth.
2018).
      The legislature did not define the term “offender” in the Act. As such, we
consider the common and accepted usage of the word. Black’s Law Dictionary
defines the term “offender” as “[s]omeone who has committed a crime; [especially],
one who has been convicted of a crime.” BLACK’S LAW DICTIONARY 1299 (11th ed.
2019). Moreover, as the trial court pointed out, the Crimes Code defines “offender”
as “[a]ny person who has been found guilty of any crime.” 18 Pa. C.S. § 1106(h).
In   construing     this      language   and   giving    it   effect,   “we     should
not interpret statutory words in isolation, but must read them with reference to the
context in which they appear.” Roethlein v. Portnoff Law Assocs., Ltd., 81 A.3d 816,
822 (Pa. 2013) (citing Mishoe v. Erie Ins. Co., 824 A.2d 1153, 1155 (Pa. 2003)).
Additionally, we read every portion of the Act and construe it with reference to the



                                           6
Act as a whole. Commonwealth v. Office of Open Records, 103 A.3d 1276, 1285
(Pa. 2014).
      The words “crime” and “offenders” maintain two distinct definitions and thus
are not interchangeable terms. In Section 1102, the legislature does not indicate that
it is individuals convicted of a“crime” who are required to pay the mandatory OSP
costs, but “offenders.” Notably, in the preceding section, entitled “Costs,” 18 P.S.
§11.1101, the legislature specified that the section applied to “[a] person who pleads
guilty or nolo contendere or who is convicted of a crime[.]” Rather than utilize the
same language it did in the preceding section, Section 1102 uses the phrase “any
offender.” If the legislature intended that the OSP costs provision apply only to
individuals convicted of the enumerated crimes in its definition, it would have
specified that in Section 1102 as it did in the preceding section.
      Additionally, in ascertaining and effectuating the intent of the legislature, we
consider, among other things, the occasion and necessity for a statute, as well as the
object to be attained. 1 Pa. C.S. § 1921(c)(1), (4). The purpose of OSP costs is to
create funds that cover the operational expenses, salaries, and employee benefits of
all county probation and parole personnel and to supplement the federal and state
funds appropriated for the improvement of adult probation services. 18 P.S. §
11.1102(a)-(b). As a condition of supervision, any offender placed on probation,
parole, accelerated rehabilitative disposition, probation without verdict or
intermediate punishment is required to pay a monthly supervision fee that
contributes to those funds. 18 P.S. 11.1102(c)-(d). The necessity of the statute and
the object to be attained are to supplement the county and state funds for adult
supervision using OSP costs.       In this context, we conclude that the General
Assembly did not intend that only individuals convicted of an enumerated “crime”



                                          7
be required to pay OSP costs, but that all offenders on supervision be required to
contribute to the program funds.
      Finally, we note that in enacting a statute, the General Assembly does not
intend “a result that is absurd, impossible of execution or unreasonable.” 1 Pa. C.S.
§ 1922. If the Act was interpreted in the manner argued by Pilchesky, an individual
placed on supervision for any offense not enumerated under the Act’s definition of
“crime” would not be required to pay for supervision services despite utilizing those
services. As the trial court correctly notes, this would lead to an absurd result and
no reading of the Act leads this Court to conclude that the General Assembly
intended such a result.
      It is undisputed that Pilchesky was convicted of three counts of unauthorized
practice of law. Pilchesky is an offender and Lackawanna County lawfully assessed
OSP costs against him. Pilchesky’s Complaint fails to state a claim upon which
relief can be granted. Therefore, the trial court did not err as a matter of law or abuse
its discretion when it sustained Lackawanna County’s POs in the nature of a
demurrer and dismissed Pilchesky’s Complaint with prejudice.
      Accordingly, the well-reasoned decision of the trial court is affirmed.




                                               ______________________________
                                               STACY WALLACE, Judge




                                           8
            IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Joseph Pilchesky,                      :
                         Appellant     :
                                       :
           v.                          :   No. 1231 C.D. 2021
                                       :
Office of Adult Probation of           :
Lackawanna County                      :
and Lackawanna County                  :


                                     ORDER


            AND NOW, this 21st day of July, 2022, the order of the Lackawanna
County Court of Common Pleas dated September 30, 2021, is AFFIRMED.




                                       ______________________________
                                       STACY WALLACE, Judge